COURT OF APPEALS
                                          SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                          CLERK
 BONNIE SUDDERTH                          TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                               401 W. BELKNAP, SUITE 9000
JUSTICES                                     FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  LEE GABRIEL                                                                           LISA M. WEST
  ELIZABETH KERR                                   TEL: (817) 884-1900
  J. WADE BIRDWELL                                                                     GENERAL COUNSEL
  DABNEY BASSEL                                   FAX: (817) 884-1932                   CLARISSA HODGES
  DANA WOMACK
  MIKE WALLACH                                   www.txcourts.gov/2ndcoa



                                               January 9, 2020

    Hon. George William Gallagher                            Hon. David L. Evans
    Judge, 396th District Court                              Regional Presiding Judge
    Tim Curry Criminal Justice Center                        Tom Vandergriff Civil Courts Building
    401 W. Belknap, 6th floor                                100 N. Calhoun, 4th Floor
    Fort Worth, TX 76196                                     Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *

    Joseph W. Spence                                         Lindsay O. Williams
    Assistant District Attorney                              Sparks Law Firm
    Tim Curry Criminal Justice Center                        603 E. Belknap Street
    401 W. Belknap St.                                       Fort Worth, TX 76102
    Fort Worth, TX 76196                                     * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    Criminal District Clerk, Tarrant County
    Tim Curry Criminal Justice Center
    401 W. Belknap, 3rd Floor
    Fort Worth, TX 76196-0402
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:        02-19-00207-CR, 02-19-00208-CR
                     Trial Court Case Number:        1489344D, 1490829D

    Style:           James Edward Sikes
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
02-19-00207-CR
January 9, 2020
Page 2



                  Respectfully yours,

                  DEBRA SPISAK, CLERK